                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                             TAMPA DIVISION

INTERNATIONAL SHIP REPAIR
AND MARINE SERVICES, INC.,

      Plaintiff,

v.                                                  Case No: 8:19-cv-2363-36AAS

BARGE B. 285,

      Defendant.
______________________________________/

                      REPORT AND RECOMMENDATION

      The Barge B. 285 moves to dismiss International Ship Repair and Marine

Services, Inc.’s (International) complaint under Federal Rule 12(b)(6) and for an order

to show cause why the arrest should not be vacated under Local Rule 7.03(g). (Doc.

16). International opposes the motion. (Doc. 18).

      The court granted Barge B. 285’s request for a hearing on whether the arrest

should be vacated and took under advisement Barge B. 285’s motion to dismiss. (Doc.

20). Subsequently, Barge B. 285’s counsel withdrew from representation. (Docs. 21,

22). The court advised Barge B. 285 it cannot represent itself and must obtain counsel

by May 21, 2020. (See Docs. 22, 24). Barge B. 285 failed to obtain counsel. Because

Barge B. 285 remains unrepresented, the court cannot proceed with the show cause

hearing. Upon consideration of Barge B. 285’s motion to dismiss and International’s

response (Docs. 16, 18) and for the reasons explained below, the undersigned

recommends Barge B. 285’s motion to dismiss be DENIED.



                                          1
I.    BACKGROUND

      International arrested Barge B. 285 in the Middle District of Florida due to a

dispute involving unpaid necessaries, Case. No. 8:19-cv-00602 (the underlying

action). International and the operator of Barge B. 285, Bouchard Transportation

Company, Inc. (Bouchard), entered into a Settlement Agreement and Mutual Release

resolving the underlying action (the settlement agreement). (Doc. 16, Ex. A).

      International filed this in rem against Barge B. 285, to enforce a maritime lien

and requested issuance of a warrant of arrest to enforce the lien. (Doc. 1). In its

verified complaint, International alleged it provided berthing and other services to

Barge B. 285, and monies were due under the settlement agreement. (Id., ¶¶ 5, 7, 9).

The court granted International’s motion for issuance of a warrant of arrest in rem.

(Doc. 9). Barge B. 285 now moves to dismiss International’s complaint and asks the

court to vacate the arrest.1 (Doc. 16).

II.   ANALYSIS

      Barge B. 285 argues the court should dismiss this action because International

failed to attach the settlement agreement to its verified complaint and failed to allege

it complied with certain provisions of the settlement agreement.             (Doc. 16).

International responds that it properly alleged a cause of action to enforce a maritime

lien and failure to attach the settlement agreement is not grounds for dismissal. (Doc.




1International has since moved for an order of sale, for summary judgment, and for
default judgment, which are pending before the District Judge. (Docs. 26, 27, 30).
                                           2
18).   International also asserts that the verified complaint adequately alleges

conditions precedent were met. (Id.).

       A.     Failure to Attach Settlement Agreement

       Barge B. 285’s contention that failing to attach the settlement agreement to

the complaint requires dismissal lacks merit. No federal rule requires International

to attach the settlement agreement to the complaint. See Thomas v. Winnebago

Indus., Inc., No. 8:16-cv-177-T-23TGW, 2016 WL 3476868, at *2 (M.D. Fla. June 27,

2016); see also AGSC Marine Ins. Co. v. Spectrum Underground, Inc., No. 8:12-cv-

474-T-30TGW, 2012 WL 2087441, at *2 (M.D. Fla. June 8, 2012) (“Although [a] failure

[to attach a written contract] would result in a dismissal, without prejudice, of [a]

breach of contract claim under Florida law ... the Federal Rules of Civil Procedure,

which apply to this case, do not have an analogous requirement.”) (emphasis in

original). Instead, under Rule 8(a)(2), Federal Rules of Civil Procedure, the complaint

must include “a short and plain statement of the claim showing that the pleader is

entitled to relief.”

       International brought this action to enforce a maritime lien. (Doc. 1). To

establish a maritime lien on a vessel under 46 U.S.C. § 31342 in an in rem action, a

plaintiff must prove: (1) it provided “necessaries” (2) at a reasonable price (3) to the

vessel (4) at the direction of the vessel’s owner or agent. Sweet Pea Marine, Ltd. v.

APJ Marine, Inc., 411 F.3d 1242, 1249 (11th Cir. 2005). International’s verified

complaint contains these allegations. (See Doc. 1, ¶¶ 5-8). Because the allegations

in the complaint “are accepted as true” when ruling on a motion to dismiss, Key v.



                                           3
Lundy, 563 Fed. Appx. 758, 759 (11th Cir. 2014) (per curiam), International’s verified

complaint sufficiently states a claim for a maritime lien.2 Thus, Barge B. 285’s

argument lacks merit.

         B.    Conditions Precedent

         Barge B. 285 argues International’s verified complaint must be dismissed

because International failed to allege it complied with the terms in the settlement

agreement. Specifically, the settlement agreement required Barge B. 285 to pay

International for dockage “within 3 business days of presentation of an invoice.” (Doc.

16-1). Barge B. 285 argues that because International did not allege it “presented”

the invoices to Barge B. 285 or that three days had elapsed, the complaint should be

dismissed.

         The verified complaint alleges that International “duly” demanded payment of

the docking charges. (Doc. 1, ¶ 9). The complaint also alleges that International

“invoiced Bouchard for the dockage due” and the sums were “due and owing.” (Id.,

¶¶ 6, 9). Thus, International adequately alleges it complied with any contractual

provisions required as a condition precedent to brining this cause of action against

Barge B. 285. See Travelers Cas. v. Schillinger & Coleman, P.A., No. 6-13-cv-1075-

ORL-36GJK, 2014 WL 12616952, at *4 (M.D. Fla. Mar. 3, 2014) (“Rule 9(c) of the

Federal Rules of Civil Procedure states that a party may plead conditions precedent

generally. However, Rule 9(c) does not itself require a party to include an allegation

that any condition precedent has been met, waived, or otherwise excused.”) (citations



2   The settlement agreement is now part of the record. (Doc. 19).
                                           4
omitted). International’s verified complaint sufficiently states a claim for a maritime

lien. Thus, Barge B. 285’s argument for dismissal lacks merit.

III.   CONCLUSION

       International has stated a valid claim for a maritime lien.           Thus, the

undersigned RECOMMENDS Barge B. 285’s motion to dismiss (Doc. 16) should be

DENIED.

       ENTERED in Tampa, Florida on June 23, 2020.




                               NOTICE TO PARTIES

       The parties have fourteen days from the date they are served a copy of this

report to file written objections to this          report’s proposed findings and

recommendations or to seek an extension of the fourteen-day deadline to file written

objections. 28 U.S.C. § 636(b)(1); 11th Cir. R. 3-1. A party’s failure to object timely

in accordance with 28 U.S.C. § 636(b)(1) waives that party’s right to challenge on

appeal the district court’s order adopting this report’s unobjected -to factual findings

and legal conclusions. 11th Cir. R. 3-1.




                                           5
cc:

Morton Bouchard, III
President & CEO
Bouchard Transport Co., Inc.
58 South Service Road, Suite 150
Melville, NY 11747




                                   6
